MEMORANDUM DECISION
                                                               May 08 2015, 10:53 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Andrea E. Halpin                                           STEPHEN J. BOGGS
Leone Halpin, LLP                                          Mark L. Phillips
South Bend, Indiana                                        Newby, Lewis, Kaminski & Jones, LLP
                                                           La Porte, Indiana
                                                           ATTORNEYS FOR APPELLEE
                                                           DEPARTMENT OF WORKFORCE
                                                           DEVELOPMENT
                                                           Gregory F. Zoeller
                                                           Attorney General of Indiana
                                                           Aaron T. Craft
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

New Carlisle-Olive Township                                May 8, 2015
Public Library,                                            Court of Appeals Cause No.
                                                           93A02-1408-EX-581
Appellant,

        v.                                                 Appeal from the Review Board of the
                                                           Department of Workforce Development.
                                                           Steven F. Bier, Chairperson.
Review Board of the Indiana                                George H. Baker, Member.
Department of Workforce                                    Larry A. Dailey, Member.
Development and                                            Cause No. 14-R-1351
Stephen J. Boggs,
Appellees.



Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015        Page 1 of 8
      Robb, Judge.



                                Case Summary and Issue
[1]   On July 25, 2014, the Review Board of the Indiana Department of Workforce

      Development affirmed an administrative law judge’s (“ALJ”) determination

      that the Appellant New Carlisle-Olive Township Public Library’s (“Library”)

      discharge of employee Stephen Boggs was not for just cause. The Library

      appeals, raising one issue for our review: whether the Review Board erred by

      concluding Boggs was not discharged for just cause. Concluding there was

      substantial evidence to support the Review Board’s decision and that the

      decision is not unreasonable, we affirm.



                            Facts and Procedural History
[2]   Boggs began working for the Library in July of 1984. His job title was Director

      of the Library, and he was a full-time hourly employee. On October 30, 2013,

      the Library informed Boggs that his employment would be terminated unless he

      chose to resign. Boggs was later discharged from employment pursuant to a

      signed agreement on November 25, 2013.


[3]   On March 3, 2014, a claims deputy with the Department of Workforce

      Development determined that Boggs had been discharged for just cause and

      was ineligible for unemployment benefits. Boggs requested a hearing before an




      Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015   Page 2 of 8
      ALJ to review that determination, and a hearing was held over the course of

      two days on May 20, 2014 and June 24, 2014.


[4]   At the hearings before the ALJ, the Library asserted a number of alleged

      circumstances supporting its argument that Boggs was discharged for just cause.

      The only circumstance argued by the Library that is relevant to this appeal is

      that Boggs failed to obtain a master’s degree in library sciences. Witnesses for

      the Library claimed that Boggs had been asked repeatedly to get a master’s

      degree. However, no evidence was presented that the Library’s board of

      trustees (the “Library Board”) directed Boggs to obtain a master’s degree either

      during a public meeting or in a written performance evaluation. There is no

      dispute that Boggs held the license and course credits required for his position

      as a library director.1


[5]   Relevant to the issue of Boggs’s master’s degree, the ALJ’s decision stated:

              The employer had wanted the claimant to obtain a master’s degree in
              library science. The claimant had never done so. The claimant had
              not done so due to financial concerns, and the fact that the local
              university no longer offered it on campus, and there was a delay before
              it was available online. The claimant admits knowing the board
              wanted him to obtain his degree, but argues he was never given a
              deadline or told his job was in jeopardy for failing to obtain the degree.
              ...
              Finally, the claimant failed to obtain the master’s degree. The
              employer does not appear to have ever put this requirement in writing,




      1
       In addition to those requirements under 590 Indiana Administrative Code 5-4-5, the Library also had a
      written job description for the library director position. See Ex. at 74-76.

      Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015               Page 3 of 8
              nor given the claimant a deadline. The ALJ cannot conclude that the
              claimant was aware that his failure to obtain the degree would
              endanger his employment.
      Appellee’s Appendix at 4.


[6]   On June 27, 2014, the ALJ issued a written decision concluding that Boggs had

      not been discharged for just cause. The Library appealed the ALJ’s decision to

      the Review Board, but the Review Board affirmed the ALJ’s decision without

      accepting any additional evidence. This appeal followed. Additional facts will

      be provided as necessary.



                                Discussion and Decision
                                     I. Standard of Review
[7]   Decisions made by the Review Board are subject to review for legal error, but

      questions of fact determined by the Review Board are conclusive and binding.

      Ind. Code § 22-4-17-12(a). A challenge to a Review Board decision allows

      inquiry into “the sufficiency of the facts found to sustain the decision and the

      sufficiency of the evidence to sustain the findings of facts.” Ind. Code § 22-4-

      17-12(f). Our standard of review has three layers: “(1) findings of basic fact are

      reviewed for substantial evidence; (2) findings of mixed questions of law and

      fact—ultimate facts—are reviewed for reasonableness; and (3) legal

      propositions are reviewed for correctness.” Recker v. Review Bd. of Ind. Dep’t of

      Workforce Dev., 958 N.E.2d 1136, 1139 (Ind. 2011). We may neither reweigh

      the evidence nor assess witness credibility, and we consider only the evidence


      Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015   Page 4 of 8
      most favorable to the Review Board’s findings. McClain v. Review Bd. of Ind.

      Dep’t of Workforce Dev., 693 N.E.2d 1314, 1317 (Ind. 1998).


                                II. Discharge for Just Cause
[8]   In Indiana, a person who makes a claim for unemployment benefits is ineligible

      for those benefits if he was discharged from employment for “just cause.” Ind.

      Code § 22-4-15-1(a). Indiana Code section 22-4-15-1(d) lays out nine

      nonexclusive circumstances that constitute “[d]ischarge for just cause.”

      Relevant to this appeal is discharge for “refusing to obey instructions.”2

      Indiana Code § 22-4-15-1(d)(5). At the time of Boggs’s hearings before the

      ALJ, the Library bore the burden of proving that Boggs was terminated for just

      cause.3 See Esserman v. Review Bd. of Ind. Dep’t of Workforce Dev., 23 N.E.3d 831,

      838 (Ind. Ct. App. 2014).


[9]   The Library contends the ALJ’s determination that Boggs was not discharged

      for just cause—and the Review Board’s affirmance of that decision—was not

      reasonable. Specifically, the Library argues that Boggs refused instructions to

      obtain a master’s degree and that the ALJ improperly relied on the Library’s

      failure to set a deadline or put the alleged requirement in writing; the Library




      2
        The ALJ’s written decision focused on Indiana Code section 22-4-15-1(d)(9), which provides that a
      discharge is for just cause when it is a result of “any breach of duty in connection with work which is
      reasonably owed an employer by an employee.” However, on appeal, the Library does not argue that Boggs
      was discharged for just cause on those grounds.
      3
        Effective July 1, 2014, Indiana Code section 22-4-1-2(c) provides that “entitlement to unemployment
      benefits is determined based on the information that is available without regard to a burden of proof.”

      Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015                 Page 5 of 8
       also takes issue with the ALJ’s conclusion that Boggs was unaware that failure

       to obtain a master’s degree would endanger his employment, arguing that an

       employee’s awareness is not necessary under the statute. Boggs counters that

       his supervisor, the Library Board, never instructed him to obtain a master’s

       degree.


[10]   The employer’s status as a public library and Boggs’s position as director are of

       particular importance in this case. A “library board” is “the fiscal and

       administrative body of a public library,” Ind. Code § 36-12-1-3, and it is the

       Library Board’s duty to “govern and set policy for all the affairs of the public

       library,” Ind. Code § 36-12-3-3. The relationship between the Library Board

       and director is set out by statute as follows: “The library board shall select a

       librarian who holds a certificate under IC 36-12-11 to serve as the director of the

       library. . . . The director, as the administrative head of the library, is responsible

       to the board for the operation and management of the library.” Ind. Code § 36-

       12-2-24(a). In other words, as director of a public library, Boggs’s supervisor

       was the Library Board.


[11]   It is generally understood that “boards and commissions speak or act officially

       only through the minutes and records made at duly organized meetings.”

       Borsuk v. Town of St. John, 820 N.E.2d 118, 123 (Ind. 2005) (citation omitted).

       Further, “[t]he actions of individual members of a board or commission outside

       a meeting cannot be substituted for the actions at a duly constituted meeting or

       for the minutes thereof.” Id.



       Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015   Page 6 of 8
[12]   Boggs maintains that the Library Board never instructed him to obtain a

       master’s degree. Although individual members of the Library Board had

       expressed to Boggs that they wanted him to get a master’s degree, Boggs

       apparently understood that this was merely a suggestion and did not interpret

       such comments from individual board members as a directive from the Library

       Board itself. Indeed, the Library presented no evidence that the Library Board

       officially instructed Boggs to obtain a master’s degree.


[13]   In its reply brief, the Library argues that although the Library Board never

       instructed Boggs to obtain a master’s degree during a public meeting, he was

       told to do so during an executive session. Indiana Code section 5-14-1.5-

       6.1(b)(9) states that executive sessions may be held “[t]o discuss a job

       performance evaluation of individual employees.” However, the Library

       submitted only one job performance evaluation into evidence, and it contained

       no mention of Boggs pursuing a master’s degree. Further, Boggs’s testimony

       contradicted the Library’s assertion: Boggs claimed that a master’s degree was

       only discussed with individual board members but never mentioned by the

       Library Board in its official capacity. Considering the evidence most favorable

       to the Review Board’s decision, we hold it was reasonable for the Review Board

       to conclude that Boggs was not instructed by the Library Board to obtain a

       master’s degree.


[14]   The Library also argues that the ALJ committed legal error by finding that the

       Library Board failed to reduce a master’s degree requirement to writing or

       provide Boggs with a deadline by which to obtain the degree. However, the

       Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015   Page 7 of 8
       Library’s arguments on those points presuppose that an instruction was given

       by the Library Board. As discussed above, viewing the evidence most favorable

       to the ruling, the Review Board could reasonably conclude that no such

       instruction was given. In sum, the Library did not meet its burden of showing

       Boggs was discharged for just cause, and the ruling of the Review Board is

       affirmed.



                                               Conclusion
[15]   Concluding it was reasonable for the Review Board to find that Boggs was not

       discharged by the Library for just cause, we affirm.


       Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1408-EX-581 | May 8, 2015   Page 8 of 8